934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Howard WHIDDEN, Plaintiff-Appellant,v.S & S BODY SHOP, INCORPORATED, Ford Motor Credit Company,Mr. Baily, Liberty Mutual, Richmond Motor Company,Incorporated, Richard M. Scott, Vice President, Kellor M.Scott, President and Registered Agent, Ford Motor Company,Liberty Mutual Insurance Company, Helen S. Scott, Secretary,Liberty Mutual Insurance Group, Defendants-Appellees.
No. 90-2924.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-142-R)
Thomas Howard Whidden, appellant pro se.
Arnold Beryl Snukals, Sr., Duane & Shannon, Ernest Cecil Vaughan, Jr., Randolph, Boyd, Cherry & Vaughan, Richmond, Va., Edwin Lewis Kincer, Jr., Mezzullo & McCandlish, Philip C. Baxa, Mays & Valentine, Sandra Morris Holleran, McGuire, Woods, Battle & Boothe, Richmond, Va., Gary Lynn Hayden, Ford Motor Company, Dearborn, Mich., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas Howard Whidden appeals from the district court's order dismissing his civil action for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Whidden v. S & S Body Shop, Inc., CA-90-142-R (E.D.Va. Dec. 3, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.